DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-031846, filed on 2/23/2017.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kwon (US 2012/0100409 A1 – see IDS).
	Regarding Claim 1, Kwon discloses a filament battery (cable-type secondary battery 100) [pars. 0028-30; Figs. 1-2] comprising:
a tubular member (cover member 110
a plurality of all-solid storage elements (electrode assemblies 120) within the internal space of the tubular member and disposed at intervals along an extending direction of the tubular member; and
a flexible connection member (first polarity current collector 121 and second polarity current collector 125 (not shown)) electrically connecting the plurality of all-solid storage elements to each other.
	Regarding Claim 2, Kwon discloses wherein the plurality of all-solid storage elements have a same shape and a same size [Fig. 1].
	Regarding Claim 3, Kwon discloses wherein the flexible connection member is a first flexible connection member 121, and the filament battery further comprises a second flexible connection member 125 connecting the plurality of all-solid storage elements to each other, wherein the plurality of all-solid storage elements are connected in parallel by the first flexible connection member and the second flexible connection member {That is, the first polarity current collector 121 is connected to the first polarity electrode active material layers 122 and the second polarity current collector 125 surrounds the second polarity electrode active material layers 124, which necessarily forms a parallel connection between the plurality electrode assemblies 120 [par. 0029; Fig. 2]}.
	Regarding Claims 5-6, Kwon discloses wherein the flexible connection member has a sheet shape or a string shape [par. 0029].
	Regarding Claim 11, Kwon discloses wherein the plurality of all-solid storage elements each have a solid electrolyte layer 123, a first electrode 122 on a first main surface of the solid electrolyte layer, and a second electrode 124 on a second main surface of the solid electrolyte layer, and
the flexible connection member is a first flexible connection member 121 electrically connecting the first electrodes of the plurality of all-solid storage elements to each other, and the filament battery further 125 (not shown) electrically connecting the second electrodes of the plurality of all-solid storage elements to each other [pars. 0029,0055; Fig. 2].
	Regarding Claim 12, Kwon fails to teach wherein all-solid electrolyte layer is made of a sintered body of solid electrolyte particles.  However, the instant claim is recited in a product-by-process manner in which the all-solid electrolyte layer is formed by a process of sintering electrolyte particles to form a solid body.  If the prior art teaches an all-solid electrolyte layer, then the prior art meets the conditions of the instant product-by-process limitation.  Kwon teaches the electrolyte layer is all solid and thus meets the conditions of the instant claim.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, as applied to claims 1 above.
Regarding Claim 7, Kwon fails to teach wherein at least one of a ridge line portion or a corner portion of each of the all-solid storage elements has a chamfered or rounded shape.  However, providing the all-solid storage elements to have a ridge line portion or corner portion with a chamfered or rounded shape is a mere design choice that is an obvious modification well-within the purview of an ordinary skilled artisan absent persuasive evidence that the particular shape is significant [MPEP 2144.04(IV)(B)].
	 Regarding Claims 16-17, Kwon discloses wherein, when S1 is a cross-sectional area of the filament battery and S0 is a cross-sectional area of an all-solid storage element of the plurality of all-solid storage elements, S0/S1 at least overlaps with the claimed range of S0/S1 is 0.3 to 0.5, establishing a prima facie case of obviousness [Fig. 1; MPEP 2144.05(I)].
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, as applied to claim 1 above, and further in view of Cho (US 2011/0274954 A1).
	Regarding Claim 8, Kwon discloses wherein each of the all-solid storage elements has a rectangular parallelepiped shape but fails to teach the longest side thereof of 1 mm or less.  However, an ordinary skilled artisan would readily appreciate that the dimensions of the battery are designed according to the purpose and field of application.  For example, Cho discloses a filament battery comprising a plurality of batteries 100, and further teaches that the diameter and length of the battery may be changed according to the purpose and field of application of the battery [Cho – par. 0044; Figs. 1-4].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have modified each of the all-solid storage elements wherein the longest side thereof is 1 mm or less as an obvious design choice according to the purpose and field of application of the battery without undue experimentation and with a reasonable expectation of success.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, as applied to claim 1 above, and further in view of Saito (JP 2012-234670 A – see IDS; machine translation attached).
	Regarding Claim 9, Kwon fails to teach the battery further comprises a resin filling the internal space of the tubular member.  However, Saito, from the same field of endeavor, discloses a battery 1 comprising a thermoplastic resin filling 6 in the internal space (recess 4) around the battery element 5 to protect the battery element from the effects of vibration and impacts to the battery [Saito – pars. 0015-16; Figs. 1-4].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Saito to modify the battery of Kwon to further include a resin filling in the internal space of the tubular member in order to protect the battery elements thereof from the effects of vibration and impacts to the battery.
	Regarding Claim 10, modified Kwon fails to teach wherein the resin is of a type that has flexibility and insulation properties.  However, an ordinary skilled artisan would readily appreciate that the resin necessarily has insulation properties in order to prevent shorting of the battery caused by creating a conductive path between the electrodes having opposite polarities.  Further, since the battery of Kwon is designed to have elasticity to freely change shape, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have further modified the battery of Kwon wherein the rein is of a type that has flexibility properties.
	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, as applied to claim 12 above, and further in view of Anandan (US 2017/0012319 A1).
	Regarding Claim 13, Kwon fails to teach wherein the solid electrolyte particles are selected from one or more of a lithium-containing phosphate compound having a NaSICON structure, an oxide solid electrolyte having a perovskite structure, and an oxide solid electrolyte having a garnet-type structure.  However, Kwon teaches that the flexible battery may comprise electrode active materials associated .
Claims 4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, as applied to claim 1 above, and further in view of Kawamoto (US 2011/0177370 A1 – see IDS).
	Regarding Claim 4, Kwon fails to teach wherein the flexible connection member connects adjacent all-solid storage elements of the plurality of all-solid storage elements to each other in series. However, Kawamoto, from the same field of endeavor, discloses a filament battery comprising all-solid storage elements that may be connected in series in order to attain a higher output [Kawamoto – pars. 0152-155; Fig. 11A-11D].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Kawamoto to have modified the battery of Kwon wherein the flexible connection member connects adjacent all-solid storage elements of the plurality of all-solid storage elements to each other in series in order to attain a higher output.
	Regarding Claims 14-15, Kwon fails to explicitly teach wherein, when a length of an all-solid storage element of the plurality of all-solid storage elements along the extending direction of the 11,12), wherein the interval (current collector exposed portion 11a) between adjacent all-solid storage elements of the plurality of all-solid storage elements is twice the length of the plurality of all-solid storage elements in order to roll-up the adjacent all-solid storage elements side by side [pars. 0152-155; Figs. 11A-AAD] (i.e., L0/L1 is 2).  Since Kwon teaches that the all-solid state storage elements 120 may be arranged in a continuous “S” shape, an ordinary skilled artisan would readily appreciate that the ratio L0/L1 of Kwon at least overlaps with the claimed range of about 0.5 to less than 2, establishing prima facie case of obviousness [MPEP 2144.05(I)].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724